DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/27/2019 has been considered by the examiner.

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a fabrication prediction system, a fabrication system, and an information processing apparatus, classified in B33Y30/10.
II. Claim 10, drawn to a fabrication prediction method, classified in B33Y50/02.
Inventions ll and l are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus or by hand, i.e., at least the predicting step can be practiced by an operator.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
the invention require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with John Fitzpatrick (Reg. 41,018) on 01/27/2021 a provisional election was made to prosecute the invention of Group l, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 10 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections

Claim 5 is objected to because of the following informalities: Applicant has been advised to replace “A fabrication prediction system” in line 1 to –The fabrication prediction system--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US 2018/0307209).

With respect to claims 1 and 9, Chin teaches a fabrication prediction system or an information processing apparatus comprising processing circuitry (“The hardware includes realization in …processing circuitry”, Pa [0095]) configured to:
acquire fabrication data for each layer (“initial object model 601, which may define the desired geometry of a finished printed part”, Pa [0079]) and a setting of fabrication condition to fabricate a fabrication object (“the parameters and commands used to print the object (print parameter for the object)”, Pa [0081]);
predict a deformation of the fabrication object for each layer based on the fabrication data for each layer and the setting of fabrication condition (“An example model 603 illustrates the predicted deformation of the object model 601”, Pa [0080]); and
calculate correction data for each layer based on the deformation of the fabrication object for each layer (“Based on the predicted deformation, a modified geometry of each segment may be calculated”, Pa [0080]).
Even if Chin does not specifically teach predicting a deformation of the fabrication object for each layer in time series in this embodiment, since Chin further teaches that many of the deformation mechanisms relevant to creep in powder metallurgy are linear with respect to time and stress (Pa [0084]), one would have found in time series along the position for the purpose of predicting the change of the deformation with respect to time.

With respect to claim 2, Chin as applied to claim 1 above further teaches that the processing circuitry calculates to correct the setting of fabrication condition based on the deformation of the fabrication object for each layer in time series to generate a corrected setting of fabrication condition (“Utilizing the modified geometry for each segment, the parameters and commands used to print the object (print parameter for the object) may be modified accordingly (535).”, Pa [0081]).

With respect to claim 3, Chin as applied to claim 2 above further teaches that the processing circuitry acquires the fabrication data for each layer and the setting of fabrication condition as a first fabrication job (“initial object model 601, which may define the desired geometry of a finished printed part”, Pa [0079] and “the parameters and commands used to print the object (print parameter for the object)”, Pa [0081]), and
the processing circuitry performs at least one of: adding the correction data for each layer to the first fabrication job; and updating the setting of fabrication condition in the first fabrication job with the corrected setting of fabrication condition to generate a second fabrication job (“Based on the predicted deformation, a modified geometry of each segment may be calculated”, Pa [0080] and “Utilizing the modified geometry for each segment, the parameters and commands used to print the object (print parameter for the object) may be modified accordingly (535).”, Pa [0081]).

With respect to claim 4, even if Chin as applied to claim 1 above does not specifically teach that the processing circuitry predicts a reference shape of the fabrication object in a form of a set of three-dimensional meshes, Chin further teaches that the control system 118 may retrieve a particular three-dimensional model 122 in response to user input, and generate machine-ready instructions for execution by the printer 100 to fabricate the corresponding object 112 and this may include the creation of intermediate models, such as where a CAD model is converted into a polygonal mesh, which can in turn be processed to generate machine instructions for fabrication of the object 112 by the printer 100 (Pa [0051]). Thus, one would have found it obvious to predict and form a reference shape of the fabrication object in a form of a set of three-dimensional meshes as the initial object model by the processing circuitry to generate machine instructions for fabrication of the object by the printer.
Chin further teaches that the processing circuitry calculates the deformation that includes a deformation of positional coordinates from the reference shape at each vertex of the set of three-dimensional meshes during and after the fabrication of the fabrication object (“ϵij(x, y, z) is a deformation as a function of position”, Pa [0085] and “Computing ϵcreep,ij(x, y, z) in the same manner as in the above panel based on the position-dependent stress field will yield the predicted distortion of a part during debinding and sintering”, Pa [0092]; “603” in Fig. 6). As recited in the rejection of claim 1, since Chin further teaches that many of the deformation mechanisms relevant to creep in powder metallurgy are linear with respect to time and stress (Pa [0084]), one 

With respect to claim 5, Chin as applied to claim 1 above further teaches that the processing circuitry: compares the fabrication data for each layer with the deformation of the fabrication object for each layer in time series to calculate a deformation vector indicating a direction of deformation and magnitude of deformation; inverts the direction of deformation of the deformation vector while keeping the magnitude of deformation of the deformation vector unchanged to obtain a correction vector; and applies the correction vector to the fabrication data for each layer to generate the correction data for each layer (“Applying the negative of this deformation to the sample (e.g. −ϵij(x, y, z)) will usefully increase geometric fidelity of the process after debinding and sintering.”, Pa [0085] and “applying the negative of this deformation may generally increase accuracy.”, Pa [0092]; Figs. 6 and 7).

With respect to claim 7, Chin teaches a fabrication system (“an additive manufacturing system”, Pa [0018] and Fig. 1) comprising:
the fabrication prediction system according to claim 3 (“The hardware includes realization in …processing circuitry”, Pa [0095]); and
a fabrication device (“a three-dimensional printer 100”, Pa [0018]) configured to fabricate the fabrication object layer-by-layer based on the fabrication data for each layer (“ deposits metal using fused filament fabrication”, Pa [0018] and “The control 
wherein the processing circuitry
measures a shape of the fabrication object at time of fabrication of each layer of the fabrication object by the fabrication device (“During fabrication… a camera and computer vision system that identifies errors, variations, or the like that occur in each layer of an object… to detect and measure layer-to-layer interfaces, aggregate part dimensions, diagnostic information (e.g., defects, voids) and so forth.”, Pa [0054]); and
corrects the fabrication data of subsequent layers based on the shape of the fabrication object measured and the correction data for each layer in the second fabrication job (“Video or still images from the camera 150 may also or instead be used to dynamically correct a print process”, Pa [0055]).

With respect to claim 8, Chin as applied to claim 7 above further teaches that the fabrication device discharges a material layer-by-layer to fabricate the fabrication object (“a build material 102 that is … dispensed through one or more nozzles 110.”, Pa [0018] and “positioning the nozzle 110 relative to the build plate 114 while depositing the composite in a pattern to fabricate the object 112.”, Pa [0030]), and
the correction data for each layer includes information to control a discharge process of the material by the fabrication device (“process parameters including…chronological logs of any process parameters of interest such as volumetric deposition rate”, Pa [0054]; “dynamically correct a print process”, Pa [0055]; “the parameters and commands used to print the object (print parameter for the object) may .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US 2018/0307209) as applied to claim 1 above, further in view of Maeda (US 2017/0266884-of record).

With respect to claim 6, Chin as applied to claim 1 above further teaches that the printer 302 may be any of the printers described above including, for example a fused filament fabrication system, a stereolithography system, a selective laser sintering system, or any other system that can be usefully adapted to form a net shape object under computer control using injection molding build materials (Pa [0065]) and the processing circuitry predicts the deformation of the fabrication object for each layer in time series based on the fabrication data for each layer and the setting of fabrication condition to generate prediction result data (“An example model 603 illustrates the predicted deformation of the object model 601”, Pa [0080]), but does not specifically teach that the processing circuitry:
creates input data having a common format for a plurality of simulation methods according to a plurality of fabrication methods based on the fabrication data for each layer and the setting of fabrication condition; and
selects a simulation method corresponding to a predetermined fabrication method among the plurality of simulation methods.

Thus, one would have found it obvious to incorporate the information processing apparatus taught by Maeda into Chin’s processing circuitry such that Chin’s processing circuitry performs creating a cross-sectional shape of the modeling object as a common input data and additionally creating the trajectory information based on the created cross-sectional shape, and creating width information to dynamically vary the width of the material to be layered based on the trajectory information for the purpose of forming 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742